                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TAMMY JO LONG, an Illinois resident, and           )
LUXURY PROPERTIES LLC,                             )   Case No. 17-cv-02756
                                                   )
Plaintiffs,                                        )   Judge Jorge L. Alonso
        vs.                                        )
                                                   )   Magistrate Judge Young B. Kim
BANK OF AMERICA, N.A.,                             )
                                                   )
                   Defendant.                      )

                 JOINT MOTION TO FILE EXHIBIT A TO PROPOSED
                JOINT STIPULATED DISMISSAL ORDER UNDER SEAL

       Plaintiffs Tammy Jo Long and Luxury Properties LLC (collectively, “Plaintiffs”), and

Defendant Bank of America, N.A. (“Defendant”), by and through their undersigned counsel,

hereby submit their Joint Motion to File Exhibit A to Proposed Joint Stipulated Dismissal Order

Under Seal. In support of this Motion, the parties state as follows:

       1.      Plaintiffs filed their Complaint in this action on April 11, 2017. [Dkt. No. 1.]

       2.      On or about December 17, 2018, the Parties executed a Settlement Agreement and

Release (“Settlement Agreement”) to resolve this matter.

       3.      The Parties have agreed that the Settlement Agreement is confidential.

       4.      The Parties have also agreed that the terms of the Settlement Agreement be

incorporated into the Stipulation of Dismissal.

       5.      In order to comply with both of these provisions of the Settlement Agreement, the

Parties request that this Court allow them to file the proposed Joint Stipulated Dismissal Order

publicly, with the Settlement Agreement attached as Exhibit A under seal.

       6.      That is, the Parties request that only the Settlement Agreement itself be filed

under seal.
        7.      In accordance with Local Rule 26.2(2), the Parties have provisionally filed the

Exhibit A to the proposed Joint Dismissal Order under seal, publicly filed the proposed Joint

Stipulated Dismissal Order without the attached Exhibit A, and simultaneously filed this motion

for leave to file Exhibit A under seal.

        8.      The Parties also request that the Court enter the proposed Joint Stipulated

Dismissal Order with Exhibit A filed under seal as an attachment to that order.

        WHEREFORE, the Parties jointly respectfully request that this Court enter an order

allowing them to file Exhibit A to the proposed Joint Stipulated Dismissal Order under seal, that

the Court enter the Joint Stipulated Dismissal Order with Exhibit A filed under seal, and grant all

other just relief.



Dated: December 19, 2018                                    Respectfully submitted,

By: /s/ Bevin Brennan                        -and-          By: /s/ David Pustilnik

Stephen J. Brown                                            David F. Pustilnik
Bevin Brennan                                               Winston & Strawn LLP
Pedersen & Houpt                                            35 W. Wacker Drive
161 N. Clark Street, Suite 2700                             Chicago, Illinois 60601-9703
Chicago, Illinois 60601                                     Tel: (312)
Telephone: (312) 641-6888                                   dpustilnik@winston.com
sbrown@pedersenhoupt.com                                    (312) 558-5600
bbrennan@pedersenhoupt.com

Counsel for Plaintiffs Tammy Jo Long                        Counsel for Defendant
and Luxury Properties, LLC                                  Bank of America, N.A.




                                                2
